DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.   

Response to Amendments/Arguments
The amendment made to claim 7, the withdrawal of claims 1-4, the cancelation of claims 5-6, and the addition of claims 21-22, as filed on February 16, 2021, are acknowledged. 
Applicant’s arguments with respect to amended claim 7 have been fully fully considered but they are not persuasive.  The Applicant argues that “in Venkatasubramanian, the amount of boron in the asserted second portion is not smaller than the amount of boron in the asserted first portion. Thus, Venkatasubramanian discloses keeping the flow of the boron-based precursor gas constant during formation of its transition layer 311”.  The Applicant seems to link a constant flow of boron-based precursor gas constant to a constant amount of boron in the mask film; however, the flow rate of tungsten precursor (G3) is increased during formation of its transition layer 
The Applicant further argues that “claim 19 recites that the amount of boron is higher in the second portion of the first region than the second region. Venkatasubramanian states that, for both the transition layer 311 and the hardmask layer 312, the boron-based precursor gas is supplied at a steady flow rate of between 100 seem and 5000 seem.”  Again, the Applicant is trying to link a constant flow of boron-based precursor gas constant to a constant amount of boron in the mask film; however, the flow rate of tungsten precursor (G3) is higher during formation of second region than during the formation of the second portion of the first region, while the flow of boron-based precursor gas (G1) and carbon-based precursor gas (G2)  are kept constant (paragraph 0039 and Fig. 4).  Therefore, the relative amount of boron-based precursor gas is lower during the formation of the second portion of the first region than during the formation of the second region.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 7, 9-10, 12 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Vankatasubrmanian et al. (US20180218902).
Regarding claim 7, Vankatasubrmanian discloses a method for producing a semiconductor device (abstract), comprising: forming a process film on a semiconductor substrate (film 304 on substrate 300, paragraph 0043 and Fig. 3A); forming a mask member on the process film (mask member 314, paragraph 0074 and Fig. 3D), wherein the mask member comprises: a first region that includes a first portion containing tungsten, boron, and carbon, the first portion having a greater amount of boron and carbon than tungsten, and a second portion containing tungsten, boron, and carbon, the second portion having a greater amount of tungsten than boron and carbon, the second portion having a smaller amount of boron than the first portion and a second region containing tungsten, boron, and carbon, and having a greater amount of tungsten than boron and carbon, the second region being in direct contact with the second portion of the first region (the bulk hardmask layer 312 reads on a second region, which has 72 at% tungsten, paragraphs 0065 and 0076, and Fig. 3D; the transition layer 311 reads on a first region, which comprises two portions, the first portion having a greater amount of boron and carbon than tungsten, and a second portion containing tungsten, boron, and carbon, the second portion having a greater amount of tungsten than boron and carbon, paragraphs 0061 and 0076, Fig. 3D; the flow rate of tungsten precursor (G3) is increased during formation of its transition layer 311, while the flow of boron-based precursor gas (G1) and carbon-based precursor gas (G2)  are kept constant, paragraph 0039 and Fig. 4); patterning the mask member (paragraph 0075); and processing the process film based on a pattern of the mask member (paragraph 0075). 

Regarding claim 10, Vankatasubrmanian discloses the process film by alternately stacking a first film and a second film, each of the first film and the second film containing silicon (paragraphs 0043 and 0046 and Fig. 3A).
Regarding claim 12, Vankatasubrmanian discloses forming a pattern in the mask member, and forming a hollow portion in the process film based on the pattern (paragraph 0075).
Regarding claim 16, Vankatasubrmanian discloses forming the mask member by plasma chemical vapor deposition (paragraphs 0067 and 0069).
Regarding claim 17, Vankatasubrmanian discloses wherein in the first region, a percentage of the tungsten is higher than 40% and a ratio of a content of carbon to a content of the boron is greater than 0.9 and smaller than 1.4  (a composition in the first region near the second region is about 72 at% tungsten, 8 at% boron and 20 at% carbon, paragraphs 0076 and 0061).
Regarding claim 18, Vankatasubrmanian discloses the second portion being in contact with the first portion (the transition layer 311 reads on a first region, which comprises two portions, the first portion having a greater amount of boron and carbon than tungsten, and a second portion containing tungsten, boron, and carbon, the second portion having a greater amount of tungsten than boron and carbon, the two portions are in contact with each other, paragraph 0061).

Regarding claim 20, Vankatasubrmanian discloses wherein an upper portion of the second region having a higher amount of carbon than that of boron (about 20 at% of carbon vs. about 8 at% of boron, paragraphs 0076 and 0061).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
Claims 8, are rejected under 35 U.S.C. 103 as being obvious over Vankatasubrmanian et al. (US20180218902) as applied to claim 7 above.
Regarding claim 8, Vankatasubrmanian discloses forming the first region while changing rates of flow of a first gas containing the tungsten and a third gas containing the carbon (paragraph 0059 and 0061).  Vankatasubrmanian fails to discloses changing rates of flow of a second gas containing the boron while forming the first region.  However, Vankatasubrmanian discloses the ratio of the boron-based precursor gas to carbon-based precursor gas may be changed while forming the first region (paragraph 0059). Vankatasubrmanian further discloses that when a flow rate is held steady in some implementations, the gas flow rate may be varied in other implementation (paragraph 0058).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to chang rates of flow of a second gas containing the boron while forming the first region, as long as it achieves the desired change in the ratio of the boron-based precursor gas to carbon-based precursor gas as needed in the method of Vankatasubrmanian to form the transition layer.
Regarding claim 11, Vankatasubrmanian discloses the process film by alternately stacking a first film and a second film, each of the first film and the second film containing silicon (paragraphs 0043 and 0046 and Fig. 3A).

Claim 13 is rejected under 35 U.S.C. 103 as being obvious over Vankatasubrmanian et al. (US20180218902) as applied to claim 12 above, in view of Kitao et al. (US20170186766).
Regarding claim 13, Vankatasubrmanian is silent about wherein the hollow portion is formed by reactive ion etching.  However, Vankatasubrmanian discloses that the hollow portion is formed by etching the pattern into the substrate using the hardmask (paragraph 0075).  In addition, Kitao discloses that etching a pattern into a substrate using a hardmask can be carried out by reactive ion etching (paragraph 0036).  Therefore, it would have been obvious to one of ordinary skill, in the art before the effective filing date of the claimed invention, to use a known method as taught by Kitao for etching a pattern into a substrate using a hardmask in the method of Vankatasubrmanian, with a reasonable expectation of success.
Claim 15 is rejected under 35 U.S.C. 103 as being obvious over Vankatasubrmanian et al. (US20180218902) as applied to claim 14 above, in view of Kitao et al. (US20170186766).
Regarding claim 15, Vankatasubrmanian is silent about wherein the hollow portion is formed by reactive ion etching.  However, Vankatasubrmanian discloses that the hollow portion is formed by etching the pattern into the substrate using the hardmask (paragraph 0075).  In addition, Kitao discloses that etching a pattern into a substrate using a hardmask can be carried out by reactive ion etching (paragraph 

Allowable Subject Matter
Claims 21-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 21, the cited prior art of record, taken either alone or in combination, fails to disclose or render obvious a method comprising: forming the first region while increasing a rate of flow of a gas containing the carbon during at least part of forming the first region, in the context of the instant claim.  The closest cited prior art of Venkatasubramanian discloses keeping a constant rate of flow of a gas containing the carbon during the formation of the first region (paragraph 0039 and Fig. 4). 
Regarding claim 22, it is a dependent of claim 21.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIONG-PING LU whose telephone number is (571) 270-1135.   The examiner can normally be reached on M-F: 9:00am – 5:00pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine G. Norton can be reached on (571) 272-1465.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIONG-PING LU/
Primary Examiner, Art Unit 1713